DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 2/2/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 1, 4, 5, and 6 are withdrawn in view of the appropriate corrections filed.  

3.	Claims 1, 4, 6, and 11 are objected to because of the following reasons:
Claim 1, line 13 should be amended to “wherein the at least one reinforcing strip” to invoke full and proper antecedent basis.
Claim 1, line 15 should be amended to “wherein the at least one reinforcing strip”
Claim 4, line 3 should be amended to “wherein the at least one of the at least one reinforcing strip”
Claim 6, line 4 has an improper verb (are) that should be changed to “is” given the noun (a side) is singular 
Claim 11 fails to recite “the at least one reinforcing strip” in lines 7 and 9.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.	The rejection of claims 3, 4, 6, and 11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.  
	The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendments filed. 

5.	Claim 1, and thus dependent claims 2-10, claim 3, and claim 5, and thus dependent claim 6, and claim 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended (starting at line 15), and claim 11 (starting at line 9)  each recite in part that:
	“the [at least one] reinforcing strip defines at least two strip openings,
wherein the hollow profile defines at least two profile openings associated with the at least two strip openings,
wherein the at least two strip openings and the at least two profile openings extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction.”  

	Claims 1 and 11 are each rendered indefinite in view of the language presented because of the following:
A)  The language of “wherein the hollow profile defines at least two profile openings associated with the at least two strip openings” does not make clear that whether this is a respective pairing of components, or if all the components recited are associated with one another. For example, if there are the following components provided:  
profile opening A & profile opening B (“at least two profile openings”), and
strip opening C & and strip opening D (“at least two strip openings”),
it is not clear if “the at least two profile openings (A, B) associated with the at least two strip openings (C, D)” is such that A is associated with C, and B is associated with D, OR if A and B are each associated with both of C and D.  
B)  The issue is then compounded at the final three lines of the claims which requires the at least two strip openings and the at least two profile openings are spaced apart from one another in a longitudinal direction.  It is again not made clear if all the components (A, B, C, D) are spaced apart from one another in a longitudinal direction, OR if there are subsets of components that are spaced apart from one another [e.g., A is associated with C, B is associated with D, and the pairing of (A, C) is spaced apart from the pairing of (B, D)].
C)	Claims 1 and 11 each appear to recite conflicting features:  the at least two profile openings are required to be associated with the at least two strip openings, but then the at least two strip openings and the at least two profile openings are required to be spaced apart from one another.  
The language of “associated with” is not clear in the context presented (see section D below).  It appears the intent is that the given features are required to be in alignment with one another (see original claim 5).  It is not clear how components are required to be “associated with” [i.e., aligned with] one another and then subsequently required to be spaced apart from one another.   Claim 5 is included in this rejection because it not clear how the components are required to be in alignment and at the same time spaced apart from one another as required of claim 1.
D)	Claims 1 and 11 as amended is not clear in terms of what is required to meet the feature of “at least two profile openings are associated with the at least two strip openings” without improperly reading the specification/prior limitations into the claim.  Previously the language of “associated with” was presented in conjunction with at least one strip opening and a profile opening that were claimed as associated with one another and in alignment with one another such that the meaning of “associated with” was clear (see original claim 5).  In the present claim, the alignment feature was removed and it is not clear what is structurally required to meet “associated with” in the context presented.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
E) 	Claim 1 recites in part that the system support has at least one reinforcing strip.  Claim 3 then defines that the hollow profile has two opposite reinforcing strips.  The claim does not make clear whether these two opposite reinforcing strips as presented are inclusive or exclusive of the already recited “at least one reinforcing strip.”  
	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible for prior art examination.  It is noted that claim 5 (and thus dependent claim 6) and claim 1 cannot simultaneously be met given the conflicting features (see at least section C above) such that claim 5, and thus dependent claim 6, will not have a prior art rejection.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1, and thus dependent claims 2-10, and claim 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 11 each recite part:
 “wherein the at least two strip openings and the at least two profile openings extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction.”  The language is not supported by the instant specification.  All of the components recited are not “spaced apart from one another in the longitudinal direction” as claimed.
Appropriate correction is required.   

Claim Rejections - 35 USC § 102
8.	The rejection of claims 1, 4, 7-8, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kohlberger et al. (US 2012/0224326) is maintained and updated in view of the amendments made.  The alternative interpretation of elements necessitated by the amendments are such that the rejection of claim 9 under this heading is withdrawn and rejected under a subsequent heading, and claims 2 and 3 are also rejected under this heading.  Accordingly:  claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlberger et al. (US 2012/0224326).
Regarding claims 1 and 11, Kohlberger teaches a system 100 (Figs. 1-8) comprising:
a system support 102 (Figs. 1-2, 4-5; P45); and 
an energy storage module 104 (“a storage battery”) which has a housing in which at least two rechargeable storage battery cells are arranged (P15, 17, Figs. 1 & 7), 
wherein the system support 102 has a hollow profile (illustrated in Fig. 2 and considered to be the overall “H” shaped hollow profile) which, in its interior, delimits at least one cooling fluid connection 206 (“flow path”) of a temperature-control fluid and extends in a longitudinal direction (Fig. 2; P46-47) [Note in an alternative interpretation, cooling channel 202 may be the “at least one flow path” as claimed], 
wherein the energy storage module 104 (“storage battery”) is attached to the hollow profile on the outside of the hollow profile (Fig. 1) in such a way that the hollow profile supports the storage battery (i.e., via rails 108 in Fig. 2 embodiment) (P45-49), 
wherein the energy storage module 104 (“a storage battery”) is fluidically connected to the at least one cooling fluid connection 206 (“at least one flow path”) [or 202 in the alternative interpretation], such that the flow path leads to temperature-control of the storage battery cells by the storage battery (P47), and 
wherein the system support 102 has at least one support housing 106 (“at least one reinforcing strip”) arranged in at least one recess (i.e., in respective grooves/recesses in rails 108) extending in the longitudinal direction within the hollow profile (Fig. 2),
wherein the [at least one] reinforcing strip 106 bears against the hollow profile and extends in the longitudinal direction (Fig. 2),
wherein the [at least one] reinforcing strip 106 defines at least two “strip openings” (i.e., cooling channel 202 opening and electrical component channel 204 opening),
wherein the hollow profile defines at least two hollow profile openings (i.e., the openings to the left and right of reinforcing strip 106 – annotated below) associated with the at least two strip openings (openings of channels 202, 206) (i.e., they are all part of the same structure 102 and thus considered “associated with” one another),
wherein the at least two strip openings (openings of 202, 204) and the at least two profile openings (annotated below) extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction (see Fig. 2).

    PNG
    media_image1.png
    416
    483
    media_image1.png
    Greyscale

Regarding claim 2, Kohlberger teaches wherein the hollow profile delimits two flow paths (the flow paths or channels 202, 204 through support housing 106) which are separated from one another by housing crosspiece (P47) within the hollow profile (Fig. 2) [only applicable to the first interpretation].  Alternatively, Kohlberger teaches wherein the hollow profile delimits two flow paths (206 and the “another 206” described at P47 and shown in Fig. 2 but not labeled) which are separated from one another within the hollow profile (Fig. 2).
Regarding claim 3, Kohlberger teaches wherein the hollow profile has two “opposite reinforcing strips” (rails 108) which are spaced apart from one another transversely in relation to the longitudinal direction by the at least one flow path (either 206 or 202).
Regarding claim 4, Kohlberger teaches wherein the hollow profile has a frame (i.e., the rails 108) for at least one of the at least one reinforcing strips 106, and wherein the [at least one of the at least one] reinforcing strip 106 is accommodated in the rail 108 (“the frame”) in an interlocking manner transversely in relation to the longitudinal direction as illustrated in Fig. 2, wherein drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 7, Kohlberger teaches wherein the system support 102 has at least one shoulder (illustrated in Fig. 2 as part of rail 108) which projects from the hollow profile on the outside and to which the energy storage module 104 (“storage battery”) is attached (P45-49).
Regarding claim 8, Kohlberger teaches wherein the hollow profile has at least one flow opening (the another cooling fluid connection 206 described at P47 and shown but not labeled in Fig. 2) for fluidically connecting the hollow profile to the energy storage module 104 (“storage battery”).
Regarding claim 10, Kohlberger teaches wherein the system 100 has at least two system supports and/or at least two storage batteries (Figs. 1-3; full disclosure).

9.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumpf et al. (US 2015/0111082).
Regarding claim 11, Sumpf teaches a member 1700 (“system support”) having a lower portion 1716, an upper portion 1714, fastener 1719, and screw nut that mates with fastener (Fig. 17) comprising: 
a hollow profile which, in its interior, delimits at least one flow path (illustrated- multiple interpretations) of a temperature-control fluid (i.e., at least air) and extends in a longitudinal direction (interpreted as the direction from the top to bottom of the figure as presented; note that alternative interpretations exist), and
 “at least one reinforcing strip” (i.e., nut that mates with fastener 1718) arranged extending in the longitudinal direction within the hollow profile (see Fig. 17),
wherein the nut (“the [at least one] reinforcing strip”) bears against the hollow profile and extends in the longitudinal direction (Fig. 17),
wherein the nut (“the [at least one] reinforcing strip”) defines “at least two strip openings” (i.e., top opening and bottom opening of the nut), 
wherein the hollow profile defines at least two profile openings associated with the at least two strip openings [multiple interpretations:  1) the openings in upper portion 1714 through which fastener 1718 passes through; or 2) the top profile opening of upper portion 1714 and either the middle or bottom opening of 1716 not relied upon for the at least one flow path],
wherein the at least two openings of the nut (“at least two strip openings”) and the at least two profile openings extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction (Fig. 17; P62-63; not limited to full disclosure).

10.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al.  (WO 2018/186566) (using US 2020/0067156 as an English language translation and copy thereof).
	Regarding claim 11, Chi teaches a system (Figs. 3-12; P44-85) comprising:
a system support [at least beam frame 510 or 510’ that includes heat sink(s) 600, and louvre plate 700 and is part of tray 200]; and 
a battery module 100 (“storage battery”) which has a housing in which at least two rechargeable storage battery cells are arranged (P46), 
wherein the system support (beam frame 510, heat sink(s) 600, louvre plate 700) has a hollow profile (i.e. beam frame 510 has an I-shaped cross-section with recess portions as shown in Fig. 8 – P64-65) which, in its interior, delimits at least one flow path of a temperature-control fluid and extends in a longitudinal direction (Figs. 3-12), 
wherein the battery module 100 (“storage battery”) is attached to the hollow profile on the outside of the hollow profile in such a way that the hollow profile supports the storage battery (i.e., at least by way of the louvres 700- P79-80), and 
wherein the system support system support (beam frame 510, heat sink(s) 600, louvre plate 700) has at least one heat sink 600 (“reinforcing strip”) [P69- heat sink 600 prevents deformation of I-type beam frame 510 and is thus construed as a “reinforcing” strip] arranged in at least one recess extending in the longitudinal direction within the hollow profile as illustrated (Figs. 3-12),
wherein the at least one heat sink 600 (“reinforcing strip”) bears against the hollow profile and extends in the longitudinal direction (Figs. 3-12; P65-69),
wherein the heat sink 600 (“the [at least one] reinforcing strip”) defines at least two strip openings (i.e., openings at the very ends of the heat sink 600, one of which is illustrated and labeled inlet port 610 wherein there is intrinsically an “outlet port” on the other side based on Figs. 3-8),
wherein the hollow profile defines at least two profile openings (i.e., empty spaces where modules are provided) associated with (i.e., part of the overall same structure) the at least two strip openings [alternatively could be the profile openings on the very left and right sides of the overall structure (see Figs. 4-5)],
wherein the at least two strip openings and the at least two profile openings extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction (Figs. 3-12).

Claim Rejections - 35 USC § 103
11.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Kohlberger et al. (US 2012/0224326) in view of Chi et al.  (WO 2018/186566) (using US 2020/0067156 as an English language translation and copy thereof) is withdrawn in view of the amendments made.  

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlberger et al. (US 2012/0224326) as applied to at least claim 1 above.
Regarding claim 9, Kohlberger teaches an alternative embodiment (Figs. 4-5) in which a nozzle (see nozzle as illustrated in Figs. 4, 5 that is part of module-side fluid connection 112) is attached to the analogous flow opening 206 of the embodiment of Figs. 4-5.  The feature is not shown with respect to the first embodiment (Figs. 1-3); however, the combination of features is considered an entirely obvious expedient to one having ordinary skill in the art.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to provide the energy storage module 104 of the first embodiment with the nozzle of the second embodiment in order to appropriately attach the module 104 to the flow opening 206 of the first embodiment such that cooling fluid may be exchanged between the components to thereby provide the predictable result of a means by which the components may be connected and a means to prevent leakage of the coolant fluid.

13.	The rejection of claims 1-4 and 7-10 under 35 U.S.C. 103 as being unpatentable over Chi et al.  (WO 2018/186566) (using US 2020/0067156 as an English language translation and copy thereof) in view of Kohlberger et al. (US 2012/0224326) is maintained.  The rejection of claim 5 under this heading are withdrawn (see rejection under 35 U.S.C. 112(b)/second paragraph above).  The rejection of claim 11 under this heading is withdrawn based on the amendments filed (the claim is now rejected under 102(a)(1) as anticipated by Chi).
	Regarding claim 1, Chi teaches a system (Figs. 3-12; P44-85) comprising:
a system support [at least beam frame 510 or 510’ that includes heat sink(s) 600, and louvre plate 700 and is part of tray 200]; and 
a battery module 100 (“storage battery”) which has a housing in which at least two rechargeable storage battery cells are arranged (P46), 
wherein the system support (beam frame 510, heat sink(s) 600, louvre plate 700) has a hollow profile (i.e. beam frame 510 has an I-shaped cross-section with recess portions as shown in Fig. 8 – P64-65) which, in its interior, delimits at least one flow path of a temperature-control fluid and extends in a longitudinal direction (Figs. 3-12), 
wherein the battery module 100 (“storage battery”) is attached to the hollow profile on the outside of the hollow profile in such a way that the hollow profile supports the storage battery (i.e., at least by way of the louvres 700- P79-80), and 
wherein the system support system support (beam frame 510, heat sink(s) 600, louvre plate 700) has at least one heat sink 600 (“reinforcing strip”) [P69- heat sink 600 prevents deformation of I-type beam frame 510 and is thus construed as a “reinforcing” strip] arranged in at least one recess extending in the longitudinal direction within the hollow profile as illustrated (Figs. 3-12),
wherein the at least one heat sink 600 (“reinforcing strip”) bears against the hollow profile and extends in the longitudinal direction (Figs. 3-12; P65-69),
wherein the heat sink 600 (“the [at least one] reinforcing strip”) defines at least two strip openings (i.e., openings at the very ends of the heat sink 600, one of which is illustrated and labeled inlet port 610 wherein there is intrinsically an “outlet port” on the other side based on Figs. 3-8),
wherein the hollow profile defines at least two profile openings (i.e., empty spaces where modules are provided) associated with (i.e., part of the overall same structure) the at least two strip openings [alternatively could be the profile openings on the very left and right sides of the overall structure (see Figs. 4-5)],
wherein the at least two strip openings and the at least two profile openings extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction (Figs. 3-12).
Chi fails to disclose the battery module 100 (“storage battery”) is fluidically connected to the at least one flow path, such that the flow path leads to temperature-control of the storage battery cells by the storage battery.  In the same field of endeavor, Kohlberger teaches analogous art of a system 100 including a system support 102 (Figs. 1-2, 4-5; P45); an energy storage module 104 (“a storage battery”) which has a housing in which at least two rechargeable storage battery cells are arranged (P15, 17, Figs. 1 & 7), wherein the system support 102 has a hollow profile (illustrated in Fig. 2) which, in its interior, delimits at least one cooling channel 202 (“flow path”) of a temperature-control fluid and extends in a longitudinal direction (Fig. 2; P46-47), wherein the energy storage module 104 (“storage battery”) is attached to the hollow profile on the outside of the hollow profile in such a way that the hollow profile supports the storage battery (i.e., via rails 108 in Fig. 2 embodiment; alternatively via hooking ledge/groove 408 and hooking element 410 shown in Figs. 4-5 embodiment) (P45-55), and wherein the energy storage module 104 (“a storage battery”) is fluidically connected (i.e., via cooling fluid connection 206 of system support 102 and module-side cooling fluid connection 412 of module 104) to the at least one cooling channel 202 (“at least one flow path”), such that the flow path leads to temperature-control of the storage battery cells by the storage battery (P45-55).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the system of Chi such that the battery module 100 (“storage battery”) is fluidically connected to the at least one flow path (i.e., the flow path as illustrated that extends through the I-type beam frame 510), such that the flow path leads to temperature-control of the storage battery cells by the storage battery given Kohlberger teaches this is a known construct and technique, the adaptation thereof providing the predictable result of increased cooling of the storage battery cells within the storage battery.  
Regarding claim 2, Chi teaches wherein the hollow profile delimits two flow paths (i.e. those illustrated extending through left and right sides of the I-type beam 510) which are separated from one another within the hollow profile by column 512 (P65; Figs. 3-8).
Regarding claim 3, Chi teaches wherein the hollow profile has two opposite heat sinks 600 (“reinforcing strips”) which are spaced apart from one another transversely in relation to the longitudinal direction by the at least one flow path (Figs. 3-8).  
Regarding claim 4, Chi teaches wherein the hollow profile has a frame (i.e., the I-shaped entity) for at least one of the at least one heat sink 600 (“reinforcing strip”), in which frame the heat sink 600 (“reinforcing strip”), is accommodated in 21an interlocking manner (i.e., via adhesive) (see P65-68).
Regarding claim 7, Chi teaches wherein the system support [at least beam frame 510 or 510’ that includes heat sink(s) 600, and louvre plate 700 and is part of tray 200] has at least one shoulder (i.e., louver fin 720) which projects from the hollow profile on the outside and to which the battery module 100 (“storage battery”) is attached (P79-80).
Regarding claim 8, in modifying Chi such that the battery module 100 (“storage battery”) is fluidically connected to the at least one flow path (i.e., the flow path as illustrated that extends through the I-type beam frame 510), such that the flow path leads to temperature-control of the storage battery cells by the storage battery as taught by Kohlberger (see the rejection of claim 1), a person at the effective filing date of the invention would utilize the corresponding structure of Kohlberger that achieves the claimed effect.  
Therefore, it is considered an obvious expedient to provide the hollow profile of Chi such that it has at least one flow opening 206 for fluidically connecting the hollow profile to the energy storage module 104 (“storage battery”) as taught by Kohlberger in order to achieve the above feature of fluidically connecting the battery module 100 to the at least one flow path.
Regarding claim 9, in modifying Chi such that the battery module 100 (“storage battery”) is fluidically connected to the at least one flow path (i.e., the flow path as illustrated that extends through the I-type beam frame 510), such that the flow path leads to temperature-control of the storage battery cells by the storage battery as taught by Kohlberger (see the rejection of claim 1), a person at the effective filing date of the invention would utilize the corresponding structure to achieve the claimed effect.  
Therefore, it is considered an obvious expedient to provide a nozzle (see nozzle as illustrated in Figs. 4, 5 that is part of module-side fluid connection 112 of Kohlberger) attached to the flow opening 206 (Figs. 4-5) as taught by Kohlberger in order to realize the above feature of fluidically connecting the battery module 100 to the at least one flow path.
Regarding claim 10, Chi teaches wherein the system has at least two system supports and/or at least two storage batteries (Figs. 3-12; P44-85). 

14.	The rejection of claims 1-4 and 7-10 under 35 U.S.C. 103 as being unpatentable over Sumpf et al. (US 2015/0111082) in view of Kohlberger et al. (US 2012/0224326) is maintained and updated in view of the amendments provided.  The rejection of claims 5 and 6 under this heading is withdrawn (see rejection under 35 U.S.C. 112(b)/second paragraph above).  The rejection of claim 11 under this heading is withdrawn based on the amendments filed (the claim is now rejected under 102(a)(1) as anticipated by Sumpf).
Regarding claim 1, Sumpf teaches a system (Fig. 17) comprising:
a member 1700 (“system support”) having a lower portion 1716, an upper portion 1714, fastener 1719, and screw nut that mates with fastener (Fig. 17); and 
a module 1710 (or 1712) (“storage battery which has a housing in which at least two rechargeable storage battery cells are arranged” – P25, entire disclosure), 
wherein the system support 1700 has a hollow profile which, in its interior, delimits at least one flow path (illustrated- multiple interpretations) of a temperature-control fluid (i.e., at least air) and extends in a longitudinal direction (interpreted as the direction from the top to bottom of the figure as presented; note that alternative interpretations exist), 
wherein the module 1710 (“storage battery”) is attached to the hollow profile on the outside of the hollow profile (see module mount 1706) in such a way that the hollow profile supports the storage battery, and  
wherein the system support 1700 has “at least one reinforcing strip” (i.e., nut that mates with fastener 1718) arranged in at least one recess extending in the longitudinal direction within the hollow profile (see Fig. 17),
wherein the nut (“the [at least one] reinforcing strip”) bears against the hollow profile and extends in the longitudinal direction (Fig. 17),
wherein the nut (“the [at least one] reinforcing strip”) defines “at least two strip openings” (i.e., top opening and bottom opening of the nut), 
wherein the hollow profile defines at least two profile openings associated with the at least two strip openings [multiple interpretations:  1) the openings in upper portion 1714 through which fastener 1718 passes through; or 2) the top profile opening of upper portion 1714 and either the middle or bottom opening of 1716 not relied upon for the at least one flow path],
wherein the at least two openings of the nut (“at least two strip openings”) and the at least two profile openings extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction (Fig. 17; P62-63; not limited to full disclosure).
Sumpf fails to teach the module 1710 is fluidically connected to the at least one flow path, such that the flow path leads to temperature-control of the storage battery cells by  the storage battery as claimed. In the same field of endeavor, Kohlberger teaches analogous art of a system 100 including a system support 102 (Figs. 1-2, 4-5; P45); an energy storage module 104 (“a storage battery”) which has a housing in which at least two rechargeable storage battery cells are arranged (P15, 17, Figs. 1 & 7), wherein the system support 102 has a hollow profile (illustrated in Fig. 2) which, in its interior, delimits at least one cooling channel 202 (“flow path”) of a temperature-control fluid and extends in a longitudinal direction (Fig. 2; P46-47), wherein the energy storage module 104 (“storage battery”) is attached to the hollow profile on the outside of the hollow profile in such a way that the hollow profile supports the storage battery (i.e., via rails 108 in Fig. 2 embodiment; alternatively via hooking ledge/groove 408 and hooking element 410 shown in Figs. 4-5 embodiment) (P45-55), and wherein the energy storage module 104 (“a storage battery”) is fluidically connected (i.e., via cooling fluid connection 206 of system support 102 and module-side cooling fluid connection 412 of module 104) to the at least one cooling channel 202 (“at least one flow path”), such that the flow path leads to temperature-control of the storage battery cells by the storage battery (P45-55).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the system of Sumpf such that the battery module 1710 (“storage battery”) is fluidically connected to the at least one flow path, such that the flow path leads to temperature-control of the storage battery cells by the storage battery given Kohlberger teaches this is a known construct and technique, the adaptation thereof providing the predictable result of increased cooling of the storage battery cells within the storage battery.  
Regarding claim 2, Sumpf teaches by way of illustration that the hollow profile delimits two flow paths which are separated from one another within the hollow profile (Fig. 17).
Regarding claim 3, Sumpf fails to disclose wherein the hollow profile has two opposite reinforcing strips (nuts) which are spaced apart from one another transversely (front to back of the figure as shown) within the hollow profile as claimed.  The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced that is commensurate in scope with the claimed subject matter (MPEP § 2144.04).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate fastener 1718 and nut and thus provide multiple fasteners 1718 and respective nuts to the support system (1714, 1716, 1718, nut) in order to provide the predictable result of increased structural integrity and cohesion of components.  
Regarding claim 4, Sumpf teaches wherein the hollow profile has a frame 1716 as illustrated for at least one of the at least one reinforcing strip (nut), wherein the nut (“the [at least one of the at least one reinforcing strip”) is accommodated in the frame 1716 in an interlocking manner transversely in relation to the longitudinal direction as illustrated in Fig. 17. 
Regarding claim 7, Sumpf teaches wherein the system support 1700 has at least one shoulder (illustrated in Fig. 17 at the very bottom of lower portion 1716 and shaped in a wedge) which projects from the hollow profile on the outside and to which the module 1710 (“storage battery”) is (at least indirectly) attached (Fig. 17).
Regarding claim 8, in modifying Sumpf such that the module 1710 (“storage battery”) is fluidically connected to the at least one flow path such that the flow path leads to temperature-control of the storage battery cells by the storage battery as taught by Kohlberger (see the rejection of claim 1), a person at the effective filing date of the invention would utilize the corresponding structure of Kohlberger that achieves the claimed effect.  
Therefore, it is considered an obvious expedient to provide the hollow profile of Sumpf such that it has at least one flow opening 206 for fluidically connecting the hollow profile to the energy storage module 104 (“storage battery”) as taught by Kohlberger in order to achieve the above feature of fluidically connecting the battery module 100 to the at least one flow path.
Regarding claim 9, in modifying Sumpf such that the module 1710 (“storage battery”) is fluidically connected to the at least one flow path such that the flow path leads to temperature-control of the storage battery cells by the storage battery as taught by Kohlberger (see the rejection of claim 1), a person at the effective filing date of the invention would utilize the corresponding structure to achieve the claimed effect.  
Therefore, it is considered an obvious expedient to provide a nozzle (see nozzle as illustrated in Figs. 4, 5 that is part of module-side fluid connection 112 of Kohlberger) attached to the flow opening 206 (Figs. 4-5) as taught by Kohlberger in order to realize the above feature of fluidically connecting the battery module 100 to the at least one flow path.
Regarding claim 10, Sumpf teaches wherein the system has at least two modules 1710, 1712 (“at least two storage batteries”).  

Response to Arguments
15.	Applicant's arguments filed 2/2/2022 have been fully considered.  The rejections of record have each been largely updated with alternative elements relied upon in view of the amendments made.  To the extent that any of the arguments pertain to the updated rejections of record, they are addressed below.
	1)  35 U.S.C. § 102(a)(1) anticipation rejection [Kohlberger]:  The Office Action interprets the housing crosspiece within the support housing as corresponding to the at least one reinforcing strip of claim 1, citing Kohlberger at paragraph [0047]. See page 5 of the Office Action. 
First, the housing crosspiece within the support housing is not arranged in a recess extending in the longitudinal direction within the hollow profile. Therefore, the housing crosspiece cannot correspond to the at least one reinforcing strip of claim 1. 
Second, even assuming, arguendo, that a person of ordinary skill in the art would have interpreted the housing crosspiece as corresponding to the at least one reinforcing strip, there is no indication in Kohlberger that the housing crosspiece defines at least two strip openings which extend in a vertical direction perpendicular to the longitudinal direction and are spaced apart from one another in the longitudinal direction, as recited in claim 1. 8  AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED NOVEMBER 3, 2021 
APPLICATION No. 16/937,460 	As a result, Kohlberger does not disclose or suggest each and every element as set forth in claim 1. Therefore, Applicant respectfully submits that the rejection of claim 1 under 35 U.S.C. § 102(a)(1) over Kohlberger should be reconsidered and withdrawn. 

	Response:  In view of the amendments provided to the claim set, the housing crosspiece of Kohlberger is no longer interpreted as the “at least one reinforcing strip” as presented.  Accordingly, the argument is moot and Applicant is directed to the updated rejection of record.
	2)  35 U.S.C. § 103 as being unpatentable over Chi in view of Kohlberger. Applicant respectfully traverses this rejection because the references fail to teach or suggest all of the elements as set forth and arranged in the claims. 9 AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED NOVEMBER 3, 2021 APPLICATION No. 16/937,460The Office Action appears to interpret the heatsinks 600 of Chi as corresponding to the at least one reinforcing strip of claim 1. See page 10 of the Office Action. With regard to original claim 5, the Office Action appears to interpret the input ports 610 as corresponding to the strip opening of claim 1. See page 11 of the Office Action. The input ports 610 in Chi are located at a side of the heatsinks 600. See FIGS. 4 and 5 and paragraph [0055] of Chi. However, as can be seen in FIGS. 4 and 5, the input ports 610 do not extend in a vertical direction perpendicular to a longitudinal direction in which the heatsinks 600 extend and are not spaced apart from one another in the longitudinal direction. 
Therefore, Chi does not disclose or suggest all of the elements as set forth and arranged in claim 1. Kohlberger does not remedy the deficiencies of Chi for reasons analogous to those discussed above. Therefore, the rejection of claim 1 under 35 U.S.C. § 103 over Chi in view of Kohlberger should be reconsidered and withdrawn. 

	Response:  The inlet ports 610 are not relied upon as the now claimed “at least two strip openings.”  An inlet port 610 of one heat sink 600 (“at least one reinforcing strip”) would be one of the strip openings, with the other being that on the opposite side (see Fig. 4: it would be the port that mates with side frame 400 with connectors 430 fully illustrated).  Accordingly, the inlet port 610 and what would be the outlet port define “at least two strip openings” of the “at least one reinforcing strip” (heat sink 600) that meets all of the required structure of the claim.  Accordingly, the argument is not persuasive and the rejection is maintained.

	3) 35 U.S.C. § 103 as being unpatentable over Sumpf in view of Kohlberger.  The Office Action appears to interpret flanges 1720 of Sumpf as corresponding to the at least one reinforcing strip of claim 1, citing Sumpf at FIG. 17 and paragraphs [0062] and [0063]. See page 14 of the Office Action. There is no indication in Sumpf that the flanges 1720 have openings, let alone that such openings extend in a vertical direction perpendicular to a longitudinal direction of the flanges 1720 and that such openings are spaced apart from one another in the longitudinal direction. 
For at least the foregoing reasons, Sumpf does not disclose or suggest all of the elements as set forth and arranged in claim 1. Kohlberger does not remedy the deficiencies of Sumpf for 11 AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED NOVEMBER 3, 2021 
APPLICATION No. 16/937,460reasons analogous to those discussed above. Therefore, the rejection of claim 1 under 35 U.S.C. § 103 over Sumpf in view of Kohlberger should be reconsidered and withdrawn. 
	
Response:  In view of the amendments provided to the claim set, the flange 1720 of Sumpf is no longer interpreted as the “at least one reinforcing strip” as presented.  Accordingly, the argument is moot and Applicant is directed to the updated rejection of record.
4) In view of the foregoing, Applicant respectfully requests the Examiner to find the application to be in condition for allowance with claims 1 to 11. However, if for any reason the Examiner feels that the application is not now in condition for allowance, the Examiner is respectfully requested to call the undersigned attorney to discuss any unresolved issues and to expedite the disposition of the application. 

Response:  The Examiner finds that given the extent of the issues raised above including issues with respect to the amended claim language that is indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and not supported under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in addition to the largely updated prior art rejections of record, an interview prior to the mailing of this Office Action would not expedite prosecution.  If after review of this Office Action, Applicant would like to schedule an interview, they may certainly call the Examiner to schedule an interview.   

Conclusion
16.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:  
	Newman et al. (US 2017/0225558); Hara et al. (US 2017/0305249); Einoegg et al. (US 2020/0006826); Marquez Duran et al. (US 2020/0180417); and Kalmbach et al. (US 2020/0161725).

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729